Citation Nr: 9908296	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability is well 
grounded.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran's chronic acquired psychiatric disability is related 
to his active service.  


CONCLUSION OF LAW

The claim for service connection for a chronic acquired 
psychiatric disability is not well grounded.  38 U.S.C.A. §  
5107(a)(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disability.  In essence, he contends that his 
currently diagnosed psychiatric disorder had its basis in 
service.  He has speculated that his current psychiatric 
disorder is related to a head injury he sustained in service 
[hearing transcript, pages 3-4].

In the interest of clarity, the Board will first describe the 
relevant law and regulations applicable to this case.  The 
factual background of the case will then be reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant Law and Regulations 

Service connection

In general, service connection will be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in line of duty.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303 (1998).

.307, 3.309 (1998).

Notwithstanding the lack of a diagnosis of a claimed 
disability during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Well grounded claims

The threshold question to be answered with regard to this 
matter is whether the veteran has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail and the Board has no duty to 
further assist him  with the development of his claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, while a claim need not be conclusive 
to be well grounded, it must be accompanied by evidence.  A 
claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order 
for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently credible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim. Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Factual Background
 
The veteran had active service from April 1972 to December 
1973.

The medical evidence of record reflects no complaints or 
abnormal findings indicative of a psychiatric disorder during 
the veteran's active service or for years thereafter.  The 
veteran was seen on one occasion in service, in June 1972, 
after sustaining a head injury, when he was hit in the head 
with a tool.  On examination, there was a small bump on the 
front of the head.  The impression was "bad bruise".  There 
was no treatment for this then or thereafter.  The veteran's 
separation physical examination in December 1973 was 
pertinently negative for psychiatric problems. 

There is no evidence pertaining to psychiatric problems for 
over two decades after the veteran left service.

At his personal hearing at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, in March 1998, the 
veteran indicated that he had been receiving treatment from a 
physician at the VA East Los Angeles Clinic.  Of record are 
several communications from that VA psychiatrist and reports 
of his treatment and evaluation of the veteran on periodic 
occasions beginning in 1995 for psychiatric purposes.  The 
communications reflect that that physician began treating the 
veteran in July 1995.  The veteran's symptoms were reported 
as consistent with paranoid schizophrenia.  None of the 
physician's communications or reports of treatment referred 
to a nexus between the veteran's schizophrenia and his active 
service many years earlier.  

Analysis

The evidence of record indicates that the veteran is 
currently diagnosed with schizophrenia. The first prong of 
the Caluza analysis, a current disability, has thus been 
satisfied.

With respect to the second prong of the Caluza analysis, 
incurrence of disease in service, there is no medical 
evidence that the veteran had a psychiatric disease in 
service or for many years thereafter.  Although the veteran 
is competent to testify as to what occurred in service, as a 
lay person without medical training he is not competent to 
render a diagnosis or to opine concerning the etiology of his 
current disability.  Generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Concerning the third prong of the Caluza analysis, nexus 
evidence, the record in this case is devoid of any competent 
medical evidence linking the veteran's current psychiatric 
disorder, which was evidently first diagnosed in 1995, and 
his service in 1971-2.  The veteran has speculated that his 
current psychiatric disability may be due to a bump on his 
head in June 1972.  As noted above, he is not competent to 
render  a medical opinion concerning the etiology of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In short, the veteran is not competent to provide a current 
diagnosis and associate it with his active service.  There is 
no medical opinion of record attributing any current 
psychiatric disability to the veteran's active service.  
Since the veteran has not presented competent medical 
evidence of the incurrence of psychiatric disease in service 
and has not presented competent medical evidence of a nexus 
between any current psychiatric disability, to include 
schizophrenia, and his service, his claim for this disorder 
must be denied as not well grounded.
  
Additional Matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Board finds that the veteran 
has been provided with adequate notice of the basis for 
denial of his claim with regard to this matter and of the 
evidence required to support the claim in his June 1997 
Statement of the Case and in the April 1998 Supplemental 
Statement of the Case.  The Court has recently held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claim plausible. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded.  In 
particular, competent medical nexus evidence which would 
serve to link the veteran's current psychiatric disability 
and his service would be needed.


ORDER

A well grounded claim not having been submitted, service 
connection for a chronic acquired psychiatric disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

